Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 21, 2016

                                      No. 04-16-00501-CV

                                  BORAIN CAPITAL, LLC,
                                        Appellant

                                                v.

                                        Syed HASHMI,
                                           Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-11798
                  The Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
        On September 13, 2016, the court reporter responsible for filing the reporter’s record in
this appeal filed a notification of late record stating the reporter’s record had not been filed
because appellant had failed to pay or make arrangements to pay the reporter’s fee for preparing
the record and appellant is not entitled to appeal without paying the fee. On September 15, 2016,
we ordered appellant to provide written proof to this court that either (1) the reporter’s fee had
been paid or arrangements had been made to pay the reporter’s fee; or (2) appellant is entitled to
appeal without paying the reporter’s fee. On September 19, 2019, appellant filed written proof in
this court that the reporter’s fee had been paid. It is therefore ORDERED that the reporter’s
record be filed in this court no later than thirty days from the date of this order.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court